Title: To James Madison from Anthony Terry, 31 August 1803
From: Terry, Anthony
To: Madison, James


					
						Duplicate
						Dr. Sir—
						Cadiz 31st. August 1803—
					
					I avail of the opportunity of Capt. John Haskell bound to Gloucester; to inclose you Copy of a Letter received this moment from John Gavino our Consul at Gibraltar.  I have the honour to be with the most profound Respect—Dr. Sir, Your most obt. Servt.
					
						Anthony Terry
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
